Case 1:21-cv-00165-MAC-ZJH Document 10 Filed 08/02/21 Page 1 of 2 PageID #: 27




 UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


ANTHONY SPARROW,                                §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:21-CV-165
                                                §
DAVID E. GROVE, et al.,                         §
                                                §
                Defendants.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Anthony Sparrow, a prisoner confined at the Jefferson County Correctional

Facility, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the action without prejudice pursuant to Federal Rule

of Civil Procedure 41(b).

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
Case 1:21-cv-00165-MAC-ZJH Document 10 Filed 08/02/21 Page 2 of 2 PageID #: 28




                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#8) is ADOPTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.




                                              2
